 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH MICHAEL CASSELLS,                           No. 2:19-cv-0644-KJM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    BALRAJ SINGH DHILLON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, seeks leave to proceed in forma pauperis (ECF No. 2).

19                                Application to Proceed In Forma Pauperis

20          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

21   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

22   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

23   § 1915(b)(1) and (2).

24                                           Screening Standards

25          Federal courts must engage in a preliminary screening of cases in which prisoners seek

26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                        1
 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                              Screening Order
24          Plaintiff’s complaint includes unrelated claims that cannot be properly joined in a single
25   lawsuit. First, it alleges that defendant Dhillon was deliberately indifferent to plaintiff’s serious
26   medical needs – major neck and back pain -- when he placed plaintiff in a double bunk where
27   plaintiff could not sit up straight. ECF No. 1 at 3. Defendant Dhillon also allegedly discontinued
28   a previous order allowing plaintiff to have a bedside stool. Id. Plaintiff claims to have suffered
                                                         2
 1   under these conditions for ten days. Id. Plaintiff also holds defendant Austin accountable for
 2   these allegations, but her involvement in these medical decisions is unclear. Id. at 5. Second, it
 3   alleges that defendants Arriaga and Gutierrez violated plaintiff’s First Amendment right to free
 4   speech by rejecting plaintiff’s administrative appeal against defendant Dhillon because it used the
 5   term “half-ass.” Id. at 4. Plaintiff also speculates that they rejected his appeal to retaliate against
 6   him for filing it in the first place. Id. at 5.
 7           It is well settled that a claimant may not proceed with various unrelated claims against
 8   separate defendants:
 9                   “The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party
                     asserting a claim to relief as an original claim, counterclaim, cross-
10                   claim, or third-party claim, may join, either as independent or as
                     alternate claims, as many claims, legal, equitable, or maritime, as the
11                   party has against an opposing party.’ Thus multiple claims against a
                     single party are fine, but Claim A against Defendant 1 should not be
12                   joined with unrelated Claim B against Defendant 2.”
13   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Plaintiff’s claims against Dhillon and Austin
14   encompass events distinct from the claims alleged against defendants Arriaga and Guittierez.
15   Indeed, each subset of allegations poses entirely separate questions – both legally and factually –
16   from the others and are ill-suited to proceed in a single suit.
17           Moreover, plaintiff’s allegations lack sufficient detail to establish a claim at all. Eighth
18   Amendment deliberate indifference requires a showing that the defendant, acting with a state of
19   mind more blameworthy than negligence, denied, delayed, or interfered with the treatment of
20   plaintiff’s serious medical needs. Farmer v. Brennan, 511 U.S. 825, 835 (1994); Estelle v.
21   Gamble, 429 U.S. 97, 106 (1976). The indifference to medical needs must be substantial; mere
22   malpractice, or even gross negligence, does not constitute cruel and unusual punishment. Estelle,
23   429 U.S. at 106. Plaintiff’s complaint is devoid of any such allegations.
24           Further, inmates have no standalone rights with respect to the administrative grievance
25   process. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Williams v. Cate, No. 1:09-cv-
26   00468-0WW-YNP PC, 2009 U.S. Dist. LEXIS 107920, 2009 WL 3789597, at *6 (E.D. Cal. Nov.
27   10, 2009) (“Plaintiff has no protected liberty interest in the vindication of his administrative
28   claims.”). And while prisoners have a First Amendment right to file grievances against prison
                                                         3
 1   officials and to be free from retaliation for doing so, argumentative conversation does not rise to
 2   constitutionally protected speech. Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012); Young
 3   v. Moreno, No. CV 10-9699-JST (SH), 2012 U.S. Dist. LEXIS 70572, at *14-16 n.6 (May 8,
 4   2012, C.D. Cal.).
 5          The court recognizes that plaintiff has filed various documents related to his prison
 6   grievances, medical care, and rules violation reports. See ECF No. 1 at 8-25. The court declines,
 7   however, to look to these documents for claims that are not clearly raised by the complaint itself.
 8   See Davis v. Carlton, 2013 U.S. Dist. LEXIS 174334, *18 n. 1 (E.D. Cal. Dec. 12, 2013) (“The
 9   Court will not comb through attached exhibits seeking to determine whether a claim possibly
10   could have been stated where the pleading itself does not state a claim.”).
11                                             Leave to Amend
12          Plaintiff will be given an opportunity to amend his complaint. He is cautioned that any
13   amended complaint must identify as a defendant only persons who personally participated in a
14   substantial way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743
15   (9th Cir. 1978) (a person subjects another to the deprivation of a constitutional right if he does an
16   act, participates in another’s act or omits to perform an act he is legally required to do that causes
17   the alleged deprivation). Plaintiff may also include any allegations based on state law that are so
18   closely related to his federal allegations that “they form the same case or controversy.” See 28
19   U.S.C. § 1367(a).
20          The amended complaint must also contain a caption including the names of all defendants.
21   Fed. R. Civ. P. 10(a).
22          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
23   George, 507 F.3d at 607. Nor, as he was warned above, may he bring multiple, unrelated claims
24   against more than one defendant. Id.
25          Any amended complaint must be written or typed so that it so that it is complete in itself
26   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
27   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
28   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
                                                        4
 1   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 2   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 3   1967)).
 4             Any amended complaint should be as concise as possible in fulfilling the above
 5   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
 6   background which has no bearing on his legal claims. He should also take pains to ensure that his
 7   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 8   and organization. Plaintiff should carefully consider whether each of the defendants he names
 9   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
10   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
11                                                 Conclusion
12             Accordingly, it is ORDERED that:
13             1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED.
14             2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
15   in accordance with the notice to the California Department of Corrections and Rehabilitation filed
16   concurrently herewith.
17             3.   Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days of
18   service of this order.
19             4.   Failure to file an amended complaint that complies with this order may result in the
20   dismissal of this action for the reasons stated herein.
21   DATED: February 11, 2020.
22

23

24

25

26

27

28
                                                         5
